Per Curiam:

The petitions for writs of *650certiorari are granted and the judgment is reversed on the authority of Reconstruction Finance Corp. v. Prudence Securities Advisory Group, 311 U. S. 579.
Messrs. Dan Gordon Judge, John Ross Delafield, Edwin De T. Bechtel, Ralph W. Crolly, and Emery H. Sykes for petitioners in No. 210. Messrs. Jacob A. Freedman and Edward Endelman for petitioners in No. 211. Mr. Charles A. Frueauff for petitioner in No. 214. Mr. Irving L. Schanzer for petitioner in No. 259. Mr. Alfred T. Davison pro se, in No. 273.